In re Mahogany, Richard, Jr.; — Plaintiffs); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 96KA-1137; Parish of Orleans, Criminal District Court, Div. “D”, No. 367-671.
Granted. The Clerk of the Court of Appeal, Fourth Circuit, and relator’s attorney of record, Edward K. Newman, are directed to cooperate and make available to relator a copy of the record on appeal for the purpose of relator’s preparation of a supplemental pro se brief.
BLEICH, J., would deny.
KIMBALL, J., not on panel.